DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification provides no description or definition for the term “limiting the turbine wheel…ratio”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure as originally filed provides no written description of “limiting the turbine wheel to a blade stiffness to backwall stiffness ratio” as recited in claims 1 and 2.  Because “limiting the stiffness ratio” of a 
Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
Claim(s) 1-13 is/are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the breadth of the claims, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
The steps of “applying a bending force to a blade and measuring stiffness” and “applying a bending force to the backwall and measuring stiffness” in claim 1 are broad enough to encompass applying a bending force and measuring the stiffness at any point on the claimed blade and at any point on the claimed backwall.  However, the disclosure describes these measurements being taken only at the locations most likely to bend (the outer trailing edge of the blade and outer circumference of the backwall).  The effect obtained by the claimed ratio of stiffnesses is therefore dependent on making these measurements at these locations and there is no indication in the disclosure of the effect of a similar ratio obtained from measurements at different locations.  The scope of the claims is therefore broader than the scope of enablement.

The specification explains that the exact mechanism for the stiffness ratio’s effect on high cycle fatigue is unknown.  Because the results of the inventor’s experimentation were so surprising (pg. 9, ll. 17-21), and the mechanisms involved are not fully understood, the level of predictability in modifying these factors in order to “limit” the stiffness ratio would be correspondingly low.  Further, because of these surprising results, there is an absence of working examples in the prior art to guide one of ordinary skill in the correct direction.
The amount of direction provided by inventor also weighs against enablement of the claimed step of “limiting” the stiffness ratio.  The disclosure provides no description of the steps required for “limiting” or even an indication of the modifications required to do so.
Because of the lack of disclosure relating to the “limiting” step as well as the steps of applying bending force and measuring stiffness, in order to reproduce the claimed invention on of ordinary skill would be required to discover the appropriate steps to take in order to arrive at the claimed result of 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim(s) 1-13 is/are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The disclosure provides no description of the steps required for “limiting.”  Therefore, it cannot be determined what actions this term is intended to cover, such as rejecting an unsatisfactory part, modifying a given impeller, or other ways of limiting uncontemplated.  It is also unclear if the step of limiting the ratio is intended to encompass limiting by way of the amount of bending forces applied to the blade and or back wall.   Because one of ordinary skill in the art would not be able to determine what the claim is intended to encompass with respect to limiting stiffness ration, claims 1, 8 and claims dependent thereon are rendered indefinite.

Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited but not relied upon for any rejection are included because they relate to the field of the invention, i.e. impellers of similar construction with emphasis on mechanical properties of the impeller or impeller structures.

Conclusion
While the claims are not rejected based upon the prior art, determination of patentability cannot be made until resolution of those issues identified above with regards to 35 USC 112(a) and 112(b), the absence of a rejection based on prior art should not be taken as an indication of allowable subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ADAM W BROWN/Examiner, Art Unit 3745     
                                                                                                                                                                                                   /KENNETH BOMBERG/
Supervisory Patent Examiner, Art Unit 3745